UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7926



NICHOLAS WARNER JONES,

                                            Plaintiff - Appellant,

          versus


WARDEN; M. M. WILLIAMS, the Chairman of the
Maryland Parole Commission; JANE DOE, Parole
Commissioner,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-3622-L)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones, a Maryland prisoner, seeks to appeal

the district court’s order construing his 42 U.S.C. § 1983 (2000)

action as a petition filed under 28 U.S.C. § 2241 (2000), and

dismissing it without prejudice for failure to exhaust state

remedies.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2241 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”      Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 534 U.S. 941 (2001).

     We have reviewed the record and conclude for the reasons

stated by the district court that Jones has not made the requisite

showing.    See Jones v. Warden, No. CA-02-3622-L (D. Md. filed Dec.

6, 2002; entered Dec. 10, 2002). Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately




                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3